Citation Nr: 1527663	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-11 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Whether new and material evidence has been received to reopen a claim of service connection for degenerative disc disease of the lumbar spine.

3. Entitlement to service connection for degenerative disc disease of the lumbar spine.

3. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected sinusitis.

4. Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected disabilities and/or to undiagnosed illness.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from December 1987 to November 1991, to include service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2011 and December 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for tinnitus and sleep apnea and declined to reopen a previously denied claim of service connection for low back disability and denied service connection for a bilateral leg disability, respectively.

The issue of clear and unmistakable error (CUE) in a September 1992 rating decision denying service connection for low back disability has been raised by the Veteran in a January 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board acknowledges that the as-yet-unadjudicated CUE claim above is intertwined with the issues of the propriety of reopening the low back disability claim and of entitlement to service connection for a low back disability, in that if the CUE claim were granted new and material evidence would not be required and the effective date of service connection would be significantly earlier.  However, inasmuch as the Board is granting the claim of service connection and in the interests of providing benefits to the Veteran in the timeliest manner, the Board has chosen not to further delay resolution by remanding these issues pending adjudication of the CUE claim.

The issues of entitlement to service connection for a bilateral leg disability and for obstructive sleep apnea are REMANDED to the AOJ for appropriate action.


FINDINGS OF FACT

1. Tinnitus was incurred in service.

2. An unappealed rating decision in February 2007 declined to reopen a previously denied claim of service connection for a low back condition.

3. Evidence submitted since the February 2007 rating decision was not previously considered, pertains to the basis for the previous denial, and raises the possibility of substantiating the claim.

4. The evidence is at least in equipoise as to whether the Veteran's current low back disability was incurred in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).

2. The February 2007 rating decision which declined to reopen the previous denial of connection for a low back disability is final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The evidence submitted since the February 2007 rating decision is new and material and the claim of service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4. The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In February 2011, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in March 2011, May 2011, and June 2014.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.  38 C.F.R. § 3.303.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 



Tinnitus Claim

The Veteran's service treatment records do not contain any complaints of or treatment for tinnitus in service; however, at least half of the service treatment records are missing and the contents of those records are therefore unknown.  VA has conceded that the Veteran was exposed to hazardous noise in service as a result of his military occupational specialty and his service in combat in the Persian Gulf.  The Veteran has specifically attributed his tinnitus to his work in service involving C4 explosive.

A VA examination in March 2011 noted that the Veteran had suffered a decrease in his hearing acuity in service, specifically in the left ear, although his overall hearing loss did not satisfy the requirements for diagnosis as a disability for VA purposes.  The examiner at that time offered the opinion that his tinnitus was as likely as not associated with that decrease in his hearing acuity.

A June 2014 VA expert opinion revisited the question of service-connection for tinnitus.  That specific examiner noted that there was no evidence of treatment or complaints in service and that only the Veteran's subjective statements linked his tinnitus to his time in service.  The expert noted that there was medical research which found no association between military service and delayed-onset tinnitus, and that tinnitus can exist separate and distinct from hearing loss.  Based on these considerations, the expert offered the opinion that the Veteran's tinnitus was not related to his military service.

The Board has reviewed all of the evidence of record, to include the fact that half of the Veteran's service-treatment records were apparently lost during his active duty service.  The Veteran's exposure to hazardous noise in service is conceded, which satisfies the requirement of an incident in service.  The Veteran has provided competent evidence of ringing in his ears since service, which is within his realm of personal experience, and the Board finds no reason to doubt his credibility on the subject.  The Veteran's own description of symptoms, although subjective, is sufficient under Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) and 38 C.F.R. § 3.159, to establish both a current diagnosis and a nexus to service.  The connection to service is further supported by the opinion of the examiner in March 2011.  The June 2014 expert opinion to the contrary failed to acknowledge the Veteran's credible and competent description of his symptoms, which did not include delayed-onset, and is thus of limited probative value.  Finally, the Board notes that under Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), chronic diseases under 38 C.F.R. § 3.309(a) may be service connected solely on the basis of lay evidence of continuity of symptomatology.  VA views tinnitus as an organic disease of the central nervous system, a chronic disease. See VA Under Secretary for Health Memorandum (October 1995).

In short, the evidence of record is sufficient to support a finding that the Veteran's tinnitus was at least as likely as not incurred in service.  38 C.F.R. § 3.303.  Any remaining doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  The claim is granted.

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If a new claim is not based upon a diagnosed disease or injury that is distinct from a claim previously considered, then VA must evaluate whether the evidence submitted since the last final decision on that claim tends to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

The Veteran filed a petition in August 2010 to reopen his previously denied claim of service connection for a low back disability, asserting that his diagnosis of degenerative disk disease was due to his military service.  He specifically referenced his earlier claims for low back disability and asserted that his current symptoms were the same as those experienced in service and addressed in a September 1992 rating decision and a February 2007 decision that denied reopening.

The evidence considered in February 2007 consisted of only the Veteran's service treatment records, which was also the same evidence considered by the September 1992 rating decision.  The original denial of service connection was based on the fact that VA examination yielded a normal low back X-ray and a diagnosis of mechanical low back pain, which is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone without a diagnosed or underlying malady or condition is not a disability for which service connection may be granted).  

Evidence submitted since the February 2007 decision includes a November 2010 statement and opinion from the Veteran's primary care physician noting evidence of bulging discs on MRI and indicating that these might be related to the complaints of back pain in service.  The Veteran also submitted lay statements from the Veteran and his wife noting that his back pain had been ongoing since 1995, prior to an on-the-job injury in 1998 that led to surgery.  An April 2011 MRI report showed central disc protrusion in the lower lumbar area, specifically the L4-5 and L5-S1 discs.  A VA examination in May 2011 yielded an updated diagnosis of lumbar spine degenerative disc disease with superimposed myofascial pain syndrome and stated that this was not likely the result of military service.

Based on the history as provided by the Veteran and the description of continued symptomatology, the Board finds that the 2010 low back disability claim is the same as the low back disability claimed in 1992 and 2007 and the current claim before the Board is one to reopen and requires the submission of new and material evidence.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  In addition, the Board finds that the evidence submitted since the February 2007 decision is new, having not previously been considered, and material, because it tends to substantiate an element of the claim.  New and material evidence having been submitted, the claim of service connection for low back disability is reopened.

Low Back Disability

As noted above, the Veteran's complete service treatment records are not available, having been lost during his active duty military service.  Of record is the Veteran's service separation examination from November 1991, which described the Veteran's spine as "abnormal" with complaints of recurrent back pain since a 1988 football injury in service, but with no radicular symptoms.  Further, the Veteran has provided written statements attesting to having experienced ongoing low back pain since the time of that injury in service up to the present.

The Veteran's wife submitted a written statement in November 2010 indicating that the Veteran had been complaining of experiencing low back pain since she first met him in 1995.  The complaints of pain and the observable effects of the pain were then increased because of the reinjury to his back in 1998 and subsequent treatment for it.  In addition, the Veteran has provided statements asserting that for the first several years after service separation he did not have private medical insurance and, as a result, treated his back pain himself with over-the-counter painkillers and rest as needed.

The Veteran has submitted written opinions from his treating physicians with respect to his low back disability.  An August 2011 treatment note from Dr. Kasow included a diagnosis of mechanical low back pain, early neurogenic claudication, and spinal stenosis, which he felt were a combination just as like as not the result of his military injuries, work injuries, and advancement of his age-related degenerative process.  An August 2011 statement from Dr. Harkin contained a review of the Veteran's history of injuries and symptoms relative to his low back.  It was the doctor's considered opinion that the Veteran's "reinjury of his lumbar spine in 1998 with subsequent medical intervention as well as evidence from VA compensation examination and his primary care physician show continued injury progression which is more likely than not a direct result of the injury sustained while in military service."

A VA examination in May 2011 concluded that the Veteran's low back disability was not likely to be related to his military service.  Specifically, the examiner noted that the few service treatment records still existing show treatment for leg and ankle pain but do not reference back pain.  The examiner stated that the Veteran's back was normal on examination, although there was a statement describing recurrent back pain since the in-service football injury in 1988.  The examiner also cited the normal X-ray on VA examination in 1992 and the lack of medical records of treatment for back pain prior to the on-the-job injury in 1998 as compared with the evidence of regular treatment thereafter.  The examiner also observed that "no examination has been able to pinpoint the cause of the back pain other than degenerative joint disease at [L]4-5 and S1 that is mild in nature."

After reviewing the medical evidence of record, the Board concludes that more weight should be afforded to the private opinions submitted by the Veteran than to the VA examiner's opinion of May 2011.  Specifically, the May 2011 VA examination erroneously indicated that the service separation examination showed a normal spine, when the report actually marked that portion "abnormal" and provided the statement regarding the history of recurrent back pain subsequent to injury.  In addition, the May 2011 VA examiner does not appear to have given serious consideration to the Veteran's statements that he treated his back pain with over-the-counter medication after service separation prior to having regular health insurance.  In contrast, the private medical opinions offered in August 2011 both considered the entirety of the history and felt that the Veteran's injury in service was a contributing cause of his current disability.

The record does indicate that the Veteran sustained an on-the-job injury in 1998 after straining his back while moving a 400 pound keg of beer.  However, the occurrence of this injury does not cancel out the injury in service or any residual effects of the earlier injury, although it might well aggravate them.  The Board notes that August 2011 private opinion detailing the Veteran's history and finding that his current symptoms are a combination of those resulting from his military injury, subsequent exacerbations, and his advancing age.  There is no evidence of record to suggest that the effects of any one of these causes can be separated from those due to other causes, and the law therefore requires that they be considered as a single entity.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

For all of the reasons set forth above, the Board concludes that the evidence with respect to the Veteran's claim of service connection for a low back disability is at least in equipoise.  As such, the benefit of the doubt is given to the Veteran and the claim is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.

New and material evidence having been received, the claim of service connection for a low back disability is reopened.

Entitlement to service connection for a low back disability is granted.




REMAND

The Veteran seeks service connection for a disability of both legs manifested by pain, numbness, and tingling, which he asserts is due to his low back disability.  The low back disability claim having been granted above, the claim for a disability of both legs must be re-examined and a new opinion is necessary.  The Board notes that during the pendency of this appeal, service connection has been granted for bilateral pes planus with plantar fasciitis and for a left ankle disability.  No consideration has been given to whether these disabilities may have caused or aggravated the symptoms in the Veteran's legs and a medical opinion is needed on remand.

The record further shows that the Veteran had service in the Persian Gulf with acknowledged exposure to environmental toxins.  He is already service-connected for chronic fatigue syndrome and irritable bowel syndrome as a result of this exposure.  The exact nature of the Veteran's leg disability is unclear from the record, although there is a suggestion that it is related to myofascial pain.  As part of the examination and opinion on remand, consideration must be given to whether the Veteran's leg pain is a manifestation of an undiagnosed illness resulting from his service in the Persian Gulf.

The Veteran also seeks service connection for obstructive sleep apnea.  He supplied a statement by his private medical provider noting that the Veteran felt his symptoms in service, including both fatigue and recurrent upper respiratory infections, were in fact evidence of undiagnosed sleep apnea.  A VA medical opinion was obtained on the matter in March 2013 but the Board finds that it was inadequate.  Specifically, the opinion noted the statements by the Veteran's private medical provider but did not provide a response, despite having been asked to do so.  In addition, the Board feels that any opinion obtained on remand should include a discussion of the interplay and effects, if any, of the Veteran's chronic fatigue syndrome and sinusitis and his diagnosed obstructive sleep apnea.



Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that he has a current disability of both legs which may be related to his military service or to a service-connected disability.  Specifically, the examiner should provide the Veteran a full physical examination, to include any necessary diagnostic tests and imaging, and should perform a complete review of the claims file and the medical records and lay statements contained therein.  Based on all of the information, the examiner should address the following:

a) Does the Veteran have a current diagnosis of his bilateral leg disability, to include radiculopathy, peripheral neuropathy, myofascial pain, restless leg syndrome, or any other diagnosis?
b) IF NO DIAGNOSIS is possible, the examiner should follow the protocol related to a claim for chronic multisymptom illness (undiagnosed illness) resulting from exposure to toxins during service in Southwest Asia.  This should include a full opinion as to whether there is any connection to service based on the combination of these symptoms with current service-connected disabilities of chronic fatigue syndrome and irritable bowel syndrome.
c) IF A DIAGNOSIS is made, the examiner should provide opinions as to whether the conditions
1. was at least as likely as not (probability 50 percent or greater) incurred in service;
2. was at least as likely as not (probability 50 percent or greater) caused by any service-connected disability, to include low back disability, left ankle disability, and pes planus with plantar fasciitis;
3. was at least as likely as not (probability 50 percent or greater) aggravated (permanently worsened beyond the normal course of the condition) by any service-connected disability, to include low back disability, left ankle disability, and pes planus with plantar fasciitis.  IF aggravation is found, the examiner must provide a statement as to the baseline amount of disability prior to the aggravation.  

The examiner should provide the rationale for all opinions rendered.  A copy of the claims file should be provided to the examiner for review.

2. Obtain a VA expert medical opinion from a physician with experience treating sleep apnea to determine whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's obstructive sleep apnea had its onset in service or is otherwise the result of service, to include as secondary to any current service-connected disabilities.  Specifically, the expert should review the entirety of the claims file and the Veteran's statements regarding his sleep apnea, his symptoms of snoring in service, and his treatment for conditions of sinusitis and chronic fatigue syndrome and offer opinions as to:
a. the significance, if any, of the Veteran's reported snoring and upper respiratory infections in service;
b. whether it is at least as likely as not (probability 50 percent or greater) that his current obstructive sleep apnea was caused or aggravated (permanently worsened beyond the normal course of the condition) by his service-connected sinusitis;
c. IF AGGRAVATION is found, an evaluation of the baseline disability prior to such aggravation;
d. the relationship between the symptoms of obstructive sleep apnea, sinusitis, and chronic fatigue syndrome and the significance of those relationships, if any;
e. the significance, if any, of the statements and opinions provided by the Veteran's treating physicians with respect to the etiology of his obstructive sleep apnea and whether it had its onset in service.   

The expert should provide the rationale for all opinions rendered.  A copy of the claims file should be provided to the examiner for review.

3. The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative, if any, an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


